                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                   No. S:18-HC-2136-D



CORBY MONTRELLE BRIDGERS,                     )
                                              )
                            Petitioner,       )
                                              )
                    v.                        )               ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                            Respondent.       )


       On May 2S, 2018, Corby Montrelle Bridgers ("Bridgers" or ''petitioner''), proceeding pro se,

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [D.E. 1] and exhibits [D.E.

1-1]. On June 1S, 2018, Bridgers refiled his petition on the form prescribed for use in this court.
                '
Am. Pet. [D.E. 4]. The court now conducts its pre)jmjnaryreviewpursuantto 28 U.S.C. § 2243 and

dismisses the petition for lack ofjurisdiction.

                                                  I.

               On September 24, 2013, [Mr. Bridgers] pled guilty pursuant to a written plea
       agreement to one count of conspiracy to distribute and possess with the intent to
       distributeonekilogramormoreofheroinin violationof21 U.S.C. §§ 841(a)(l)and
       846 [(count one)], 'and one count of possessing a :firearm in furtherance of a drug
       trafficking offense in violation of 18 U.S.C. § 924(c)[(count five)]. On March 6,
       2014, Mr. Bridgers was sentenced to 1S0 months on the narcotics· charge followed
       by a consecutive 60 months on the § 924(c), resulting in a total term of 210 months'
       unprisonment. Mr. Bridgers did not appeal, and his judgment became final on March
       7, 201S.

Bridgers v. United States, No. S:13-CR-183-BO-1, ·201s WL 360S677, at *1 (E.D.N.C. June S,

201S) (unpublished) (internal citations omitted), ap_peal dismiss~ 613 F. App'x 270 (4th Cir.201 S)

(per curiam) (unpublished); see Am. Pet. [D.E. 4] 1; Mem. Supp. Am. Pet. [D.E. 4-1] 4-6.
       On March 2, 2015, Bridgers filed a motion to vacate his sentence pursuant to 28 U.S.C. §

2255. See Bridgers, 2015 WL 3605677, at *1; Am. Pet. [D.E. 4] 2, 4; Mem. Supp. Am. Pet. [D.E.

4-1 ]6-7. On June 5, 2015, the court dismissed the motion. See Bridgers, 2015 WL 3605677, at • L

Bridgers appealed. On September 1,2015, the United States Court ofAppeals for the Fourth Circuit

dismissed the appeal. See Bridgers, 613 F. App'x at 270-71; Am. Pet. [D.E. 4] 5-6.

       On March 2, 2016, through counsel, Bridgers moved for a reduction ofhis sentence pursuant

to 18 U.S.C. § 3582(c)(2). See Mot., United States    v. Bridgers, No. 5:13-CR-183-BO-1, [D.E. 173]
(E.D.N.C. Mar. 2, 2016). On June 2, 2016, the court granted Bridgers's motion and reduced

Bridgers's sentence on count one to 120 months." Id. [D.E. 179] (E.D.N.C. June 2, 2016). The

reduction had no effect on Bridgers's 60-month consecutive sentence on count five. Id. at 1.

       Bridgers continues to challenge the calculation of his sentence, including the quantity of

drugs attributed to him and the leadership enhancement applied to him. See Am. Pet. [D.E. 4] 6-7;

Mem. Supp. Am. Pet. [D.E. 4-1] 8-10. Bridgers also contends that ''the PSR double counts

numerous concurrent and consolidated North Carolina priors which led to [Bridgers] being sentenced

under category VI, which was procedural error that affected the petitioner's substantial rights and

due process rights because it caused a much higher guideline range to be produced." Mem. Supp.

Am. Pet. [D.E. 4-1] 11. Finally, Bridgers argues that his conviction on count five "has been

unconstitutionally applied and must be vacated" because he was physically incapable of accessing

the firearm when law enforcement searched his·residence. Id. at 12.

       The court may not consider a section 2241 motion challenging the legality of Bridgers's

conviction and sentence unless ''the remedy by [section 2255] motion is inadequate or ineffective

to test the legality of his detention." 28 U.S.C. § 2255(e); see In re Vial, 115 F.3d 1192, 1194 (4th

Cir. 1997) (en bane)._ Secti~n 2255 "is inadequate and ineffective to test the legality'' of a sentence

                                                  2
when:

        (1) at the time of sentencing, settled law of [the Fourth Circuit] or the Supreme Court
        established the legality ofthe sentence; (2) subsequent to the prisoner's direct appeal
        and first [section] 225S motion, the aforementioned settled substantive law changed
        and was deemed to apply retroactively on collateral review; (3) the prisoner is unable
        to meet the gatekeeping provisions of [section] 22SS(h)(2) for second or successive
        motions; and (4) due to this retroactive change, the sentence now presents an error
        sufficiently grave to be deemed a fundamental defect

United States v. Wheeler, 886 F.3d 41S, 429 (4th Cir. 2018), pet. for cert. fil~ No. 18-420, 87

U.S.L.W.'31S2(U.S. Oct. 3, 2018); seelnreJones,226F.3d328, 333-34 (4th Cir. 2000). Section

225S is ''not rendered inadequate or ineffective merely because ... an individual is procedurally

barred from filing a [section] 225S motion." Vial, 11 S F.3d at 1194 n.S. If a section 2241 petition.

does not fall within the scope of section ~25S(e)' s savings clause, the district court must dismiss the .

''unauthorized habeas motion . .- . for lack of jurisdiction.;" Rice v. Rivera, 617 F.3d 802, 807 (4th

Cir. 2010) (per curiam.); see Wheeler, 886 F.3d at 423.

        Although.Bridgers cites two Guideline am.endments and a host ofcases, seeMem. Supp. Am.

·Pet. [D.E. 4-1] 8-10, Bridgers has not identified a new rule of substantive law that retroactively·

appliesoncollateralreview. See,e.g.,Crowderv. UnitedStates,No.4:17-CR-37,2019WL943390,

at •2 (E.D. Va. Feb. 26, 2019) (unpublished); Villarreal v. Wilson, No. 2:17CVS33, 2018 WL

7288S31, at    •s   (E.D. Va. Dec. 21, 2018) (unpublished) (collecting cases),             ~       and

recommendation adop~ 2019 WL S73414 (E.D. Va. Feb. 12, 2019) (unpublished); Hart v.

Warden, FPC Alderson, No. 1:16-CV-14S3, 2018 WL 71202S8, at •2 n.2 (S.D. W. Va Dec. 13,

2018)(unpubli~ed), ~ and recommendation adopted, 2019 WL 28674S (S.D. W. Va. Jan. 22,

2019) (unpublished); Minorv. Coakley.No. 2:17-CV-133, 2018 WL4871131, at •2 (N.D. W. Va.

Oct.9,2018)(unpublished); Suggsv. Saad,No.2:16-CV-S8,2017WL 1862468,at*7(N.D. W. Va.

May 9, 2017) (unpublished) (collecting cases). Moreover, Bridgers cannot meet Wheeler's fourth

                                                   3
prong and show, due to a retroactive change, that his sentencing ''now presents an error sufficiently

grave to be deemed a :fundamental defect." Wheeler, 886 F.3d at 429. The sentencing court's
              J

alleged miscalculation of Bridgers's advisory guideline range does not present "a defect of a

':fundamental' nature." United States v. Foote, 784 F.3d 931, 941-43 (4th Cir. 2015); see Lesterv.

Flournoy. 909 F.3d 708, 715 (4th Cir. 2018); Wheeler, 886 F.3d at 432 n.9.

       After reviewing the claim presented in Bridgers' s habeas petition in light of the applicable

standard, the court determines that reasonable jurists would not find that the court's treatment of

Bridgers's claim was debatable or wrong, and the issue does not deserve encouragement to proceed

further. See,28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Accordingly, the court denies a certificate of appealability.

                                                 II.

       In sum, the court DISMISSES petitioner's application for a writ of habeas corpus tinder 28

U.S.C. §224~ [D.E. l]forlackofjurisdiction. ThecourtDENIESacertificateofappealability. The

clerk shall close the case.

        SO ORDERED. This~ day of March 2019.




                                                        United States District Judge




                                                 4
